                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                          DOCKET NO. 3:16-CR-00221-MOC-DCK

 UNITED STATES OF AMERICA,                                 )
                                                           )
                                                           )
                                                           )
 Vs.                                                       )                  ORDER
                                                           )
 MICHAEL ALLEN DUKE,                                       )
                                                           )
                       Defendant.                          )


       THIS MATTER is before the Court on defendant’s Motion for Judgment of Acquittal

(#350) and Motion for a New Trial (#351).

       Federal Rule of Criminal Procedure 29(c)(2) provides that, when a jury returns a guilty

verdict, “the court may set aside the verdict and enter an acquittal.” In doing so, the defendant who

challenges the sufficiency of the evidence “bears a heavy burden.” United States v. Beidler, 110

F.3d 1064, 1067 (4th Cir. 1997) (citations and quotations omitted). Such reversal is “reserved for

the rare case ‘where the prosecution’s failure is clear.’” Id. (quoting Burks v. United States, 437

U.S. 1, 17 (1978)). In reviewing the sufficiency of the evidence, the court “is to construe the

evidence in the light most favorable to the government, assuming its credibility, and drawing all

favorable inferences from it, and will sustain the jury’s verdict if any rational trier of fact could

have found the essential elements of the crime charged beyond a reasonable doubt.” United States

v. Penniegraft, 641 F.3d 566, 571 (4th Cir. 2011). “If there is substantial evidence to support the

verdict, after viewing all of the evidence and the inferences therefrom in the light most favorable

to the Government,” the Rule 29 motion must be denied. United States v. Murphy, 35 F.3d 143,

148 (4th Cir. 1994) cert. denied, 513 U.S. 1135 (1985). “Substantial evidence” is defined as


                                                 1
“evidence that a reasonable finder of fact could accept as adequate and sufficient to support a

conclusion of a defendant’s guilty beyond a reasonable doubt.” United States v. Burgos, 94 F.3d

849, 862 (4th Cir. 1996) (en banc); United States v. Alerre, 430 F.3d 681, 693 (4th Cir. 2005). In

evaluating the evidence, the Court “cannot make [its] own credibility determinations but must

assume that the jury resolved all contradictions in testimony in favor of the Government.” United

States v. United Med. & Surgical Supply Corp., 989 F.2d 1390, 1402 (4th Cir. 1993); United States

v. Wilson, 118 F.3d 228, 234 (4th Cir. 1997) (holding that credibility determinations are reserved

for the jury, and if different interpretations exist, the jury decides which to believe). Finally,

evidence is reviewed “in its totality, not in isolation, and the government need not negate every

possible theory of innocence.” United States v. Cote, 544 F.3d 88, 98 (2d Cir. 2008). Here, the

Court finds that, after reviewing the evidence and inferences in the light most favorable to the

government, the evidence was substantial and sufficient for a rational finder of fact to find the

elements of the crimes of conviction beyond a reasonable doubt.

        Pursuant to Fed. R. Crim. P. 33, a court may also “vacate any judgment and grant a new

trial if the interest of justice so requires.” Id. When ruling on a motion for a new trial, the district

court is not constrained to view the evidence in the light most favorable to the government, and

the court may evaluate the credibility of the witnesses. United States v. Arrington, 757 F.2d 1484,

1485 (4th Cir.1985). However, the district court must show deference to the jury's verdict and

should grant a new trial only “[w]hen the evidence weighs so heavily against the verdict that it

would be unjust to enter judgment.” Id. The Fourth Circuit has held that “a trial court should

exercise its discretion to award a new trial sparingly and a jury verdict is not to be overturned

except in the rare circumstance when the evidence weighs heavily against it.” United States v.

Smith, 451 F.3d 209, 216-17 (4th Cir. 2006). The Court finds that this case does not present one



                                                   2
              of the rare circumstances when the evidence weighs so heavily against the jury verdict as to warrant

              a new trial. United States v. Smith, 451 F.3d 209, 216-17 (4th Cir. 2006). Indeed, even when the

              Court considers de novo the credibility of the witnesses and does not view the evidence in a light

              most favorable to the government, the evidence presented still fully supports the reasoned verdict

              of the jury.

                                                         ORDER

                        IT IS, THEREFORE, ORDERED that on defendant’s Motion for Judgment of Acquittal

              (#350) and Motion for a New Trial (#351).defendant’s Motion for a New Trial (#83) are DENIED.

Signed: March 7, 2019




                                                               3
